TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-658-CR


Worthington Faulkner, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 00-1984, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on February 9, 2007.  The court reporter
failed to respond to the Court's notice that the record is overdue.  Appellant is represented by
appointed counsel.
The court reporter for the 331st District Court, Angela Chambers, is ordered to file
the reporter's record no later than May 18, 2007.  See Tex. R. App. P. 37.3(a)(2).
It is ordered April 17, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish